Case 19-11842-LSS Doc 221 Filed 09/13/19 Page 1of 15

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: ) Chapter 11
AVENUE STORES, LLC, et ai.,' Case No. 19-11842 (LSS)
Debtors. (Jointly Administered)

Ref. Docket No: 53

 

ORDER (I) APPROVING BID PROCEDURES IN CONNECTION WITH THE SALE OF
THE DEBTORS’ E-COMMERCE BUSINESS ASSETS; (1) SCHEDULING AN
AUCTION FOR AND HEARING TO APPROVE SALE OF E-COMMERCE BUSINESS
ASSETS; (IH) APPROVING NOTICE OF RESPECTIVE DATE, TIME AND PLACE
FOR AUCTION AND FOR HEARING ON APPROVAL OF SALE; (1V) APPROVING-
PROCEDURES FOR THE ASSUMPTION AND ASSIGNMENT OF CERTAIN
EXECUTORY CONTRACTS AND UNEXPIRED LEASES; (V) APPROVING FORM

AND MANNER OF NOTICE THEREOF; AND (VID GRANTING RELATED RELIEF

Upon the Debtors’ Motion, Pursuant to Sections 105, 363 and_365 of the Bankruptcy
Code, Fed. R. Bankr. P. 2002, 6003, 6004, 6006, 9007, 9008 and 9014 and Del. Bankr. L.R.
2002-1, 6004-1 and 9006-1, fer Entry of (A) an Order (1) Approving Bid Procedures in
Connection with the Sale of the Debtors’ E-Commerce Business Assets; (I) Scheduling an
Auction for and Hearing to Approve Sale of E-Commerce Business Assets; (Ill) Approving
Notice of Respective Date, Time and Place for Auction and for Hearing on Approval of Sale;
(IV) Approving Procedures for the Assumption and Assignment of Certain Executory Contracts
and Unexpired Leases; (V) Approving Form and Manner of Notice Thereof; and (VI) Granting
Related Relief; and (B) an Order Authorizing and Approving (1) the Sale of Certain of the
Debtors’ Assets Free and Clear of Liens, Claims, Rights, Encumbrances, and Other Interests;

and (H) the Assumption and Assignment of Certain Executory Contracts and Unexpired Leases

 

' The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are as follows: Avenue Stores, LLC (0838); Ornatus URG Holdings, LLC. 41146);
Ornatus URG Real Estate, LLC (9565); and Ornatus URG Gift Cards, LLC (9203), The Debtors’
headquarters are located at 365 West Passaic Street, Suite 230, Rochelle Park, New Jersey 07662.

04:24875393.7

 
Case 19-11842-LSS Doc 221 Filed 09/13/19 Page 2of15

and (III) Related Relief (the “Motion”)’ for entry of an order authorizing or approving, among
other things, (a) the bid procedures (in the form attached hereto as Exhibit 1, the “Bid
Procedures”) in connection with the sale-or disposition (the “Sale”) of the E-Commerce Business
Assets, (b) the notice of the Auction and Sale.and hearing thereon (in the form attached hereto
as Exhibit 2, the “Notice of Auction and Sale Hearing”), (c) the procedures (the “Assignment

Procedures”), as set forth below, for the assumption and assignment of certain of the Debtors’

 

executory contracts or unexpired leases, as applicable (the “Contracts”), and (d) the notice of the
potential assumption and assignment of the Contracts (in the form attached hereto as Exhibit 3,
the “Potential Assumption and Assignment Notice”); and this Court having found that it has
jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334(b) and 157, and the Amended
Standing Order of Reference from the United States District Court for the District of Delaware
dated as of February 29, 2012; and this-Court having found that venue of these Chapter 11 Cases
and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and-this Court
having found that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court
having found that it may enter a final order consistent with Article III of the United States
Constitution; and this Court having found that notice of the Motion has been given as set forth in
the Motion and that such notice is adequate and no ether or further notice need be given except
as set forth herein with respect to the Auction, the Sale Hearing and the potential assumption and
assignment of the Contracts; and a reasonable opportunity to object to or be heard regarding the
relief provided herein has been afforded to parties-in-interest pursuant to Bankruptcy Rule
6004(a); and this Court having considered the First Day Declaration; and upon the record of the

hearing and-all of the proceedings had before this Court; and this Court having found that the

 

* Capitalized terms used but not otherwise defined herein are to be given the meanings ascribed to them in
the Motion.

01 :24875393.7

 
Case 19-11842-LSS Doc 221 Filed 09/13/19 Page 3of15

relief sought in the Motion is in the best interests of the Debtors, their estates, their creditors and
all other parties in interest; and this Court having found that the legal and factual bases set forth
in the Motion establish just cause for the relief granted herein; and after due deliberation and
sufficient cause appearing therefor,

IT IS HEREBY FOUND AND DETERMINED THAT?’

A. The Bid Procedures attached hereto as Exhibit _1, are fair, reasonable and
appropriate, and are designed to maximize the value to be achieved from the Sale.

B. The Bid Procedures comply with the requirements of Local Rule 6004-1(c).

C. The Assignment Procedures provided for herein are fair, reasonable and
appropriate and consistent with the provisions of section 365 of the Bankruptcy Code.

dD. The Bebtors have articulated good and sufficient business reasons for this Court
to approve (i) the Bid Procedures, including the scheduling of bid deadlines, auction and sale
hearing with respect to the proposed Sale; and (ii) the establishment of procedures to assume and
assign the Contracts and fix the Cure Costs (as defined below) to be paid pursuant to section-365

of the Bankruptcy Code.

 

E, The Notice of Auction and Sale Hearing, and the Debtors’ proposed publication
of the Notice of Auction and Sale Hearing, is appropriate and reasonably calculated to provide |
all interested parties with timely and proper notice of the Auction, the Sale, the Bid Procedures
and the Assignment Procedures to be employed in connection therewith, including, without

limitation: (i) the date, time and place of the Auction (if one is held); (ii) the Bid Procedures and

 

3 The findings and conclusions set forth herein constitute this Court’s findings of fact and conclusions of law
pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014.
To the extent that any of the following findings of fact constitute conclusions of law, they are adopted as
such, To the extent any of the following conclusions of law constitute findings of fact, they are adopted as
such,

|
|
|
the dates and deadlines related thereto; (iii) the objection deadline for the Sale and the date, time

|
Case 19-11842-LSS Doc 221 Filed 09/13/19 Page 4of15

and place of the- Sale Hearing; (iv} reasonably specific identification of the E-Commerce
Business Assets; and (v) representations describing the Sale as being free and clear of liens,
claims, interests -and other encumbrances, with all such liens, claims, interests and other
encumbrances attaching with the same validity and priority to the proceeds of the-Sale and solely
to the extent any such proceeds exist after payment in full of the ABL Obligations (as defined in
the order approving the Debtors’ post-petition financing (the “DIP Order”); and no other or
further notice of the Sale shall be required.

F. The Potential Assumption and Assignment Notice is appropriate and reasonably
calculated to provide each non-debtor party to any Contracts (such parties, collectively, the
“Non-Debtor Counterparties”) with proper notice of the Assignment Procedures. The inclusion
of any Contract on a. Potential Assumption and Assignment Notice does not constitute an
admission that a particular Contract is an executory contract or unexpired lease of property or
require or guarantee that such Contracts will be assumed and assigned and all rights of the
Debtors with respect thereto are reserved.

G. No further notice beyond that described in the foregoing paragraphs is required in
connection with the Sale.

H. The entry of this order (this “Bid Procedures Order’) is in the best interests of the
Debtors, their estates, their creditors, and other parties-in-interest.

IT IS HEREBY ORDERED THAT:

1. The Motion is granted as set forth herein.

2. All objections to the Motion or the relief provided herein, as they pertain to the
entry of this Order, that have not been withdrawn, waived or settled, and all reservations of rights

included therein, hereby are overruled and denied on the merits.

01:24875393.7
Case 19-11842-LSS Doc 221 Filed 09/13/19 Page 5of15

The Bid Procedures

3. The Bid Procedures are incorporated herein and approved, and shall apply with
respect to the Sale. The Debtors are authorized to take all actions reasonable and necessary or
appropriate to-implement the Bid Procedures.

4. The Debtors are authorized to conduct the Bidding Process (as defined in the Bid
Procedures) in accordance with the Bid Procedures, the terms of the DIP Credit Agreement, the
DIP Order, and the terms hereof, and without the necessity of complying with any state or local
bulk transfer laws or requirements applicable to the Debtors.

5. Potential Bidders or Qualified-Bidders (other than any Stalking Horse Bidder),
shall not be allowed any break-up, termination or similar fee with respect to the E-Commerce
Business Assets. Moreover, all Potential Bidders, Qualified Bidders, and any Stalking Horse
Bidder (excluding any Bid Protections (as defined in the Bid Procedures) approved by this
Court) waive any right to. seek a claim for substantial contribution pursuant to section 503 of the
Bankruptcy Code, or the payment of any broker fees or costs, unless specifically agreed to by the
Debtors upon consultation with the Consultation Parties.

Assignment Procedures

6. The following Assignment Procedures shall govern the assumption and
assignment of the.Contracts in connection with the Sale, and any objections related thereto:

a. On or before September 16, 2019, the Debtors shali file with this Court and serve
on each Non-Debtor Counterparty to each of the Contracts the Potential
Assumption and Assignment Notice. In the event that the Debtors identify any
Non-Debtor Counterparties which were not served with the Potential Assumption
and Assignment Notice, the Debtors may subsequently serve such Non-Debtor
Counterparty with a Potential Assumption and Assignment Notice, and the
following: procedures will nevertheless apply to such Non-Debtor Counterparty;
provided, however, that the Cure Cost/Assignment Objection Deadline (defined
below) with respect to such Non-Debtor Counterparty shall be 4:00 p.m.

(prevailing Eastern Time) on the date that is the later of September 30, 2019 or

QE:24875393.7
01:24875393.7

Case 19-11842-LSS Doc 221 Filed 09/13/19 Page 6of15

seven (7) days following service of the Potential Assumption and Assignment
Notice.

. The Potential Assumption and Assignment Notice served on each Non-Debtor

Counterparty shall (i) identify each Contract; (ii) list the proposed calculation of
the cure amounts that the Debtors believe must be paid to cure all defaults
eutstanding under the Contract as of such date (the “Cure Costs”); (iit) include a
statement that assumption and assignment of such Contract is not required or
guaranteed; and (iv) inform such Non-Debtor Counterparty of the requirement to
file any Cure Cost/Assignment Objections (defined below) by the Cure
Cost/Assignment Objection Deadline (defined below). Service of a Potential
Assumption and Assignment Notice does not constitute an admission that a
particular Contract is an executory contract or unexpired lease of property, or
confirm that the Debtors are required to assume and/or assign such Contract.

Objections (a “Cure Cost/Assignment Objection”), if any, to (i) the scheduled
Cure Costs, and/or (ii) the proposed assumption, assignment and/or transfer of
such Contract (including the transfer of any related rights or benefits thereunder),
other than objections that relate specifically to the identity of a Successful Bidder,
must (x) be in writing; (y)-state with specificity the nature of such objection,
including the amount of Cure Costs in dispute and (z) be filed with this-Court and
properly served on the Notice Parties (as defined below) so as to be received no
later than 4:00 p.m. (prevailing Eastern Time) on September 30, 2019 (the “Cure
Cost/Assignment Objection Deadline”), subject to the proviso in subparagraph (a)
above.

. Objections (a “Post-Auction. Objection”) of any Non-Debtor Counterparty related

solely to the identity of and adequate assurance of future performance provided by
the Successful Bidder may be raised-either (i) at the Sale Hearing or (ii) shall:
(a) be in writing; (b) state with specificity the nature of such objection, and (c) be
filed with the Bankruptcy Court and properly served on the Notice Parties (as
defined below) so as to be received on or before 2:00 p.m. (prevailing Eastern
Time) on October 7, 2019 (the “Post-Auction Objection Deadline’), subject to the
proviso in subparagraph (a) above; provided, however, that in the event that the
Debtors obtain a Stalking Horse Bid and provide notice of the identity of the
Stalking Horse Bidder in the Potential Assumption and Assignment Notice, any
objection of a Non-Debtor Counterparty related to Stalking Horse Bid (including
with respect to the identity of and adequate assurance of future performance
provided by) the Stalking Horse Bidder must be filed as a Cure Cost/Assignment
Objection by the Cure Cost/Assignment Objection Deadline.

. Any Non-Debtor Counterparty to a Contract who fails to timely file and properly

serve a Cure Cost/Assignment Objection or Post-Auction Objection as provided
herein will (i) be forever barred from objecting to the Cure Costs and from
asserting any additional cure or other amounts with respect to such Contract in the
event it is assumed and/or assigned by the Debtors and the Debtors shall be
entitled to rely solely upon the Cure Costs, and (ii) be deemed-to have consented
Case 19-11842-LSS Doc 221 Filed 09/13/19 Page 7 of 15

to the assumption, assignment and/or transfer of such Contract (including the
transfer of any related rights and benefits thereunder) to the relevant Successful
Bidder and shail be forever barred and estopped from asserting or claiming
against the Debtors or the Successful Bidder that any additional amounts are due
-or defaults exist, or conditions to assumption, assignment, and/or transfer must be
satisfied under such Contract, or that any related right or benefit under such
Contract cannot or will not be available-to the relevant Successful Bidder. Ifa
Cure Cost/Assignment Objection is timely filed and properly served, the
Resolution Procedures (as defined below) will apply.

If-a Non-Debtor Counterparty files a Cure Cost/Assignment Objection satisfying
‘the requirements of these Assignment Procedures, the Debtors and the Non-
Debtor Counterparty shall-meet and confer in good faith to attempt to resolve any
such objection without Court intervention (the “Resolution Procedures”). If the
applicable parties determine that the objection cannot be resolved without judicial
intervention in a timely manner, this Court shall make all necessary
determinations relating to such Cure Cost/Assignment Objection at a hearing
scheduled pursuant io the following Paragraph.

-g, Consideration of unresolved Cure Cost/Assignment Objections and Post-Auction

Obiections relating te- all Contracts, if any, will be heid at the Sale Hearing,
provided, however, that (i) any Contract that is the subject of a Cure
Cost/Assignment Objection with respect solely to the amount of the Cure Cost
may be assumed and assigned prior to resolution of such objection (ii) the
Debtors, in consultation with the Consultation Parties and the parties to any
-Contract that is subject to a Cure Cost/Assignment objection, may adjourn a Cure
Cost/Assignment objection, and (iii) the Debtors shail pay any undisputed Cure
Cost on or before the Closing Date, and shall appropriately reserve funding for the
-disputed portion of the Cure Costs.

. A timely filed and properly served Cure Cost/Assignment Objection or Post-

Auction Objection will reserve the filing Non-Debtor Counterparty’s rights
relating to the Contract, but will not be deemed to constitute an objection to the
relief generally requested in the Motion with respect to the approval of the Sale.

The Debtors’ assumption and/or assignment of a Contract is. subject to approval
by this Court and consummation of the Sale. Absent consummation of the Sale
and entry of a Sale Order approving the assumption and/or assignment of the
Contracts-{with such Contracts being listed as an exhibit to the Sale Order), the
Contracts shall be-deemed neither assumed. nor assigned, and shall in all respects
be-subject to subsequent assumption or rejection by the Debtors.

The Debtors’? decision to assume and assign the Contracts to the relevant
Successful Bidder_is subject to this Court’s approval and the closing of the Sale.
Accordingly, absent this Court’s approval and the closing of the. Sale, the
Contracts. shall not be deemed assumed or assumed and assigned, and shall in all
Case 19-11842-LSS Doc 221 Filed 09/13/19 Page 8of15

respects be subject to-further administration by the Debtors and their estates under
the Bankruptcy Code in connection with these Chapter 11 Cases.

Notice Procedures

7. Service and publication of thie Notice of Auction and Sale Hearing are sufficient
to-provide effective notice to all interested parties of, inter alia, the Bid Procedures, the Auction,
the Sale Hearing, the Sale and the Assignment Procedures in accordance with Bankruptcy Rules
2002 and 6004, as applicable, and-are approved.

8. On or before 4vo (2) business days after entry of this Order, the Debtors will
cause the Notice of Auction and Sale Hearing to be sent by first-class mail postage prepaid, to
the following: (a) Office of the United States Trustee, 844 N. King Street, Room 2207, Lockbox
35, Wilmington DE, 19801, Attn: Linda Casey, Esq. (linda.casey@usdoj.gov); (b) proposed
counsel to the Official Committee_of Unsecured Creditors, Cooley LLP, 55 Hudson Yards, New
York, NY 10001, Attn: Jay R. Indyke, Esq. (jindyke@cooley.com) and 1299 Pennsylvania
Avenue, NW, Suite 700, Washington, DC 20004, Attn: Cullen Drescher Speckhart, Esq.
(cspeckhart@cooley.com); (c) counsel to the DIP Administrative Agent and the Prepetition ABL
Administrative Agent, Blank Rome LLP, 1201 Market Street, Suite 800, Wilmington, Delaware
19801, Attn: Regina Stango_Kelbon, Esq. (kelbon@blankrome.com); (d) counsel to the Pre-
Petition Subordinated Lender, Landis Rath & Cobb LLP, 919 Market Street, Suite 1800,
Wilmington, Delaware 19801, Attn: Adam Landis (landis@Irclaw.com); (e) all persons known
or reasonably believed to have asserted an interest in the E-Commerce Business Assets; (f) the
Non-Debtor Counterparties to the Contracts; (g) the Attorneys General in the State(s) where the
E-Commerce Business Assets are located; (h) all state and local taxing authorities in the State(s)

where the Assets are located; (i) the Internal Revenue Service; (j) all parties that have asserted

01:24875393.7
Case 19-11842-LSS Doc 221 Filed 09/13/19 Page9of15

liens against the Assets; and (k) all parties that have filed a notice of appearance and request for
service of papers pursuant to Bankruptcy Rule 2002.

9. In addition to the foregoing, ew or before five (5) business days after entry of the
‘Bid Procedures Order, the Debtors shall, subject to applicable submission deadlines, publish the
Notice of Auction and Sale Hearing. once inthe national edition of The New York Times, and post
the Notice of Auction and Sale Hearing and the Bid Procedures Order on the website of the
Debtors’ claims and noticing agent, Prime Clerk LLC.

10. As soon as reasonably practicable following conclusion of the Auction, the
Debtors shall file a notice on this Court’s docket identifying the Successful Bidder(s) for the E-
Commerce Business Assets and any applicable Next-Highest Bidder(s).

11. The Potential Assumption and Assignment Notice, and the other Assignment
Procedures set forth herein, are sufficient to provide effective notice pursuant to Bankruptcy
Rules 2002(a\(2), 6004(a) and 6006(c) to the Non-Debtor Counterparties to the Contracts of the
Debtors’ intent to potentially assume and assign some or all of the Contracts and are approved.

Auction and Sale Hearing

12. Letter of Intent Deadline. As further described in the Motion, the deadline by
which the Debtors shall receive a letter of intent for the E-Commerce Business Assets in form,
substance, and on terms and conditions reasonably acceptable to the DIP Administrative Agent is
September 14, 2019 at 11:59 p.m. prevailing Eastern Time (the “Letter of Intent Deadiine”). In
the event that the Debtors do not obtain a Letter of Intent reasonably acceptable to the DIP
Administrative Agent by the Letter of Intent Deadline, unless extended upon the consent of the
DIP Administrative Agent, the Debtors’ e-commerce inventory shall be deemed sold on the

terms set forth in the Agency Agreement, subject to Court approval.

01:24875393.7
Case 19-11842-LSS Doc 221 Filed 09/13/19 Page 10 of 15
13. Stalking Horse Bid Deadline. As further described in the Motion, the deadline
by which all Stalking Horse Bids must be actually received: by the Debtors, in form, substance;
and on terms and conditions reasonably acceptable to the DIP Administrative Agent is
September-27, 2019 at 11:59 p.m. prevailing Eastern Time (the “Stalking Horse Bid Deadline”).
In the event that the Debtors do not obtain a Stalking Horse Bid reasonably acceptable tothe DIP

Administrative Agent by the-Stalking Horse Bid Deadline, unless extended upon the consent of

the DIP Administrative Agent, the Debtors’ e-commerce inventory shall be deemed sold om the

 

terms set forth in the Agency Agreement, subject to Court approval.

14. Bid Deadline. As further described in the Bid Procedures, in the event that the
Stalking Horse Bid Deadline is met and the Debtors obtain a binding Stalking Horse Bid-by such
deadline, the deadline for submitting bids for the E-Commerce Business Assets. (the “Bid
Deadline”) shall be 5:00 p.m. (ET) on October 1, 2019. No bid shall be deemed to be a
Qualified Bid unless such bid meets the requirements set_forth in the Bid Procedures or is
otherwise accepted. by the Debtors upon consent of the DIP Administrative Agent, which consent
shall not be unreasonably withheld.

15. Auction. The Debtors may sell the E-Commerce Business Assets by conducting
an Auction in accordance with the Bid Procedures and the terms of the DIP Credit Agreement. If
at least two Qualified Bids (or one Qualified Bid if there is also a Stalking Horse Bid) are
received by the Bid Deadline with regard to the E-Commerce Business Assets, the Debtors will
conduct an Auction in accordance with the Bid Procedures, which Auction shal! take place on
October 3, 2019 at 10:00 a.m. (prevailing Eastern Time) at the offices of counsel to the Debtors,
Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1900 North King Street, Wilmington,

Delaware. 19801, or such later time or such other place as the Debtors shall designate. In the

01:24875393.7

10
Case 19-11842-LSS Doc 221 Filed 09/13/19 Page 11 of 15

event and upon consent of the DIP Administrative Agent, which consent shail not. be
unreasonably withheld, the Debtors designate a later time or place for the Auction, they shall
(i) notify ali Qualified Bidders (as defined in the Bid Procedures) who have submitted Qualified
Bids, (ii) file notice of such change with this Court, and (iii) update, or shall cause the Debtors’
claims and noticing agent to update, the website of the Debtors’ claims and noticing agent to
indicate the later time or place for the Auction. Ifthe Debtors (i) do not receive a Staiking Horse
Bid or (ii) only receive only a Stalking Horse Bid with regard to the. E-Commerce Business
Assets, (a) the Debtors shall not hold an Auction with respect thereto; (b) the Stalking Horse Bid,
as- applicable, may be named the Successful Bid with respect to the E-Commerce Business
Assets; and (c) the Stalking Horse Bidder, as applicable, may be named the Successful Bidder
with respect thereto.

16. Each Qualified Bidder participating in the Auction will be required-to confirm,-in
writing, that (a) it has not engaged in any collusion with respect to the Bidding Process or on: the
record at the Auction, (b) its Qualified Bid is a good faith -bona fide offer that it intends to
consummate if selected as the Successful Bidder, and (c) the Potential Bidder agrees to. serve as a
backup bidder if the Potential Bidder’s Qualified Bid is the next highest and best-bid after the
Successful Bid with respect to the E-Commerce Business Assets,

17. Notice for Non-Debtor Counterparties. The Debtors shall provide, to any Non-
Debtor Counterparty that is implicated by. any Stalking Horse Bid or any Qualified Bid (a) the
identity of the Stalking Horse Bidder or Qualified Bidder, and (b) adequate assurance
information from the Stalking Horse Bidder or Qualified Bidder. The Debtors shall provide, or
shall cause their counsel and/or the claims and noticing agent to provide, such information to any

such affected Non-Debtor: Counterparty within twenty-four (24) hours of receipt of such bid;

01:24875393.7

i
Case 19-11842-LSS Doc 221 _ Filed 09/13/19 Page 12 of 15

provided, however, that each Non-Debtor Counterparty receiving adequate -assurance

 

information shall keep such adequate assurance information. confidential, and shail be restricted
from using or disclosing such information to any third party other than in connection with a Cure-
Cost/Assignment Objection, and in the- event such counterparty files any such. Cure
Cost/Assignment Objection, it shall be permitted to file any portion of such pleading containing
any Adequate Assurance Information under seal without any further order of this Court;
provided further, however, that all parties’ rights are reserved to object to the sealing of
Adeguate Assurance Information, as applicable.

18, Sale Hearing. ‘Thie Sale Hearing shall be held before this Court on October 7,
2019 at 2:06: p.m. (prevailing Eastern Time) before the Honorable Judge Laurie Selber
Silverstein, United States Bankruptcy Judge for the Bankruptcy Court for the District of
Delaware, at 824 North Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware
19801. The Debtors shall file a form of Sale Order in form and substance reasonably acceptable_
to the DIP Agent and in accordance with the term of the DIP Credit Agreement-no later than 14
days before the Sale Hearing. At the Sale Hearing, the Debtors will seek the entry of the Sale
Order approving and authorizing the Sale to the Successful Bidder(s). The Sale Hearing (or any
portion thereof) may be adjourned by this Court or the Debtors from time to time without further
notice other than by announcement in open court, on this Court’s calendar or through the filing
of a notice or other document on this Court’s docket.

19. Sale Objection Deadline. The deadline to object to the relief requested-in the
Motion, including entry of the proposed Sale Order (a “Sale Objection”) is September 30, 2019

at 4:00 p.m. (prevailing-Eastern Time) (the “Sale Objection Deadline”). A Sale Objection must

01:24875393.7

12
Case 19-11842-LSS Doc 221 Filed 09/13/19 Page 13 of 15

be filed with this Court and served in the manner set forth below so actually received no later
than the Sale Objection Deadline.

20. Post-Auction Objection Deadline. A Post-Auction Objection may be cither
(i) raised at the Sale Hearing or (ii) filed with this Court and-served in the manner set. forth below
so as to be actually received no later than the Post-Auction Objection Deadline.

Objection Procedures

21. Any party that seeks to object to the relief requested’in the Motion pertaining to
approval of the Sale shall file a formal written objection that complies with the objection
procedures as set forth herein and in the Motion, as applicable.

22. Objections, if any, must be: (i) in writing; (11) signed by counsel or attested to by
the objecting party; (iif) in conformity with the applicable provisions of the Bankruptcy Rules
and the Local Rules; (iv) state with particularity the legal and factual basis for the objection and
the specific grounds therefor; (v) be filed with this Court; and (vi) served on the following parties
(the “Notice Parties”): (a) counsel to the Debtors, Young Conaway Stargatt & Taylor, LLP,
Rodney Square, 1000 North King Street, Wilmington, Delaware 19801, Attn: Robert S. Brady,
Esq. (rbrady@ycst.com), Andrew L. Magaziner, Esq. (amagaziner@ycst.com) and Ashley E.
Jacobs, Esq. (ajacobs@ycst.com); (b) proposed-counsel to the Official Committee of Unsecured
Creditors, Cooley LLP, 55 Hudson Yards, New York, NY 10001, Attn: Jay R. Indyke, Esq.
(jindyke@cooley.com) and 1299 Pennsylvania Avenue, NW, Suite 700, Washington, DC 20004,
Attn: Cullen Drescher Speckhart, Esq. (cspeckhart@cooley.com); (c) Office of the United States
Trustee, 844 N. King Street, Room 2207, Lockbox 35, Wilmington DE, 19801, Attn: Linda
Casey, Esq. (linda.casey@usdoj.com);-counsel to the DIP Administrative Agent and the

Prepetition ABL Administrative Agent, Blank Rome LLP, 1201 Market Street, Suite 800,

01:24875393.7

13
Case 19-11842-LSS Doc 221 Filed 09/13/19 Page 14 of 15

Wilmington, Delaware 19801, Attn: Regina Stango Kelbon, Esq. (kelbon@blankrome.com);
(d) counsel to the Pre-Petition Subordinated Lender, Landis Rath & Cobb LLP, 919 Market
Street, Suite 1800, Wilmington, Delaware 19801, Attn: Adam Landis, Esq. (landis@lrclaw.com).

23. Failure to file a Sale Objection on or before the Sale Objection Deadline (a) shall
forever bar the assertion, whether at any Sale Hearing or thereafter, of any objection to the
Motion, to entry of the Sale Order, and/or to the consummation and performance of the Sale with:
a Successful Bidder, and (b) for purposes of section 363(f)\(2) of the Bankruptcy Code, shall be
deemed to be “consent” to entry of the Sale Order and consummation of the Sale and all
transactions related thereto.

Other Relief Granted

24. Absent an Order of this Court to the contrary, this Order shall be binding in all
respects upon any trustees, examiners, “responsible persons” or other fiduciaries appointed in the
Debtors’ bankruptcy cases cr upon a conversion to chapter 7 under the Bankruptcy Code.

25. Nothing herein shall be deemed to or constitute the assumption, assignment or
rejection of any executory contract or unexpired lease.

26. Notwithstanding any provision in the Bankruptcy Rules to the contrary, the stays
provided for in Bankruptcy Rules 6004(h) and 6006(d) are waived and this Order shal! be
effective immediately and enforceable upon its entry.

27. Inthe event of any conflict between this Order and the Bid Procedures, this Order
shall govern in all respects.

28. The requirements set forth in Local Rules 6004-1, 9006-1, and 9013-1 are hereby

satisfied or waived,

04:24875393.7

14
Case 19-11842-LSS Doc 221 Filed 09/13/19 Page 15 of 15

29. This Court shall retain exclusive jurisdiction over any matters related to or arising

from the implementation of this Order.

[3%

day of Site fev, 7 /

Laurie Selber Silverstein
United States Bankruptcy Judge

 
   

     

01:24875393.7

15

 
